DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations, respondent’s consent, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that Frederic Hayes be suspended from the practice of law for a period of two years, all but thirty days of which shall be suspended upon the condition that the terms of probation be completed. All costs of these proceedings are assessed to respondent.
SUSPENSION ORDERED.